Title: [November 1772]
From: Adams, John
To: 



      1772. Novr. 21.
      
      
       Next Tuesday I shall remove my Family to Boston, after residing in Braintree about 19 Months. I have recovered a Degree of Health by this Excursion into the Country, tho I am an infirm Man yet. I hope I have profited by Retirement and Reflection!—and learned in what manner to live in Boston! How long I shall be able to stay in the City, I know not; if my Health should again decline, I must return to Braintree and renounce the Town entirely. I hope however to be able to stay there many Years! To this End I must remember Temperance, Exercise and Peace of Mind. Above all Things I must avoid Politicks, Political Clubbs, Town Meetings, General Court, &c. &c. &c.
       I must ride frequently to Braintree to inspect my Farm, and when in Boston must spend my Evenings in my Office, or with my Family, and with as little Company as possible.
      
      

      Novr. 21st. 1772.
      
      
       Eleven Years have passed since I minuted any Thing in this Book. What an admirable Advantage it would have been if I had recorded every Step in the Progress of my Studies for these Eleven Years.
       If I had kept an exact Journal of all my Journeys on the Circuits, of all the Removes of my Family, my Buildings, Purchases, the gradual Increase of my Library, and Family, as well as of the Improvement of my Mind by my Studies, the whole would have composed entertaining Memoirs, to me in my old Age, and to my Family after my Decease.
       One Thing in this Book shall be a Lesson to me. The Gentleman to whom the Letter is directed, an extract of which is in the Beginning of this Book, Eleven Years ago I thought the best Friend, I had in the World. I loved him accordingly and corresponded with him, many Years, without Reserve: But the Scaene is changed. At this Moment I look upon him as the most bitter, malicious, determined and implacable Enemy I have. God forgive him the Part he has acted, both in public and private Life! It is not impossible that he may make the same Prayer for me.
       
       I am now about removing, a Second Time from Braintree to Boston. In April 1768 I removed to Boston, to the white House in Brattle Square, in the Spring 1769, I removed to Cole Lane, to Mr. Fayerweathers House. In 1770 I removed to another House in Brattle Square, where Dr. Cooper now lives, in 1771, I removed from Boston to Braintree, in the Month of April, where I have lived to this Time. I hope I shall not have Occasion to remove so often for 4 Years and an half to come.
       The numerous Journeys and Removes, that I have taken in this Period, have put my Mind into an unsettled State. They have occasioned too much Confusion and Dissipation. I hope to pass a more steady, regular Life for the future in all Respects.
       When I chance to meet with any of my own Compositions, of Ten Years old, I am much inclined to think I could write with more Accuracy and Elegance then than I can now, and that I had more Sense and Knowledge then, than I have now. My Memory, and Fancy were certainly better then, and my Judgment, I conjecture quite as good.
      
      
       
        
   
   This entry derives from D/JA/4, JA’s desultory record of reading and studies, kept only for a brief period and long since abandoned; in the MS it follows immediately an entry dated 20 Nov. 1761, q.v. above.


       
       
        
   
   Jonathan Sewall. The letter in question, at the beginning of D/JA/4, is dated Oct. 1759 (vol. 1:123–124, above).


       
      
      

      1772. Novr. 28 i.e. 27?. Fryday.
      
      
       This Week vizt. last Tuesday my Family and Goods arrived at Boston where we have taken Possession of my House in Queen street where I hope, I shall live as long as I have any Connections with Boston.
       This Day Majr. Martin came into the Office and chatted an Hour very sociably and pleasantly. He says that Politicks are the finest Study and science in the World, but they are abused. Real Patriotism or Love of ones Country is the greatest of moral Virtues, &c. He is a Man of Sense and Knowledge of the World. His Observation upon Politicks is just, they are the grandest, the Noblest, the most usefull and important Science, in the whole Circle.
       A Sensible Soldier is as entertaining a Companion as any Man whatever. They acquire an Urbanity, by Travel and promiscuous Conversation, that is charming. This Major Martin has conversed familiarly in Scotland, in England, and in America, and seems to understand every Subject of general Conversation very well.
       
       I have now got through the Hurry of my Business. My Father in Law Mr. Hall and my Mother are well settled in my Farm at Braintree, the Produce of my Farm is all collected in, my own Family is removed and well settled in Boston, my Wood and Stores are laid in for the Winter, my Workmen are nearly all paid. I am disengaged from public Affairs, and now have nothing to do but to mind my Office, my Clerks and my Children.
       But this Week which has been so agreable to me, in the Course of my own Affairs, has not been so happy for my Friends. My Brother in Law has failed in Trade, is confined to his House, unable to answer the Demands upon him, by some Thousands. A Miserable Prospect before him for himself, his Wife, Children, Father, Mother, and all his Friends. Beware of Idleness, Luxury, and all Vanity, Folly and Vice!
       The Conversation of the Town and Country has been about the strange Occurrence of last Week, a Piracy said to have been committed on a Vessell bound to Cape Cod, 3 Men killed, a Boy missing, and only one Man escaped to tell the News—a misterious, inexplicable Affair! About Wilkes’s probable Mayoralty, and about the Salaries to the Judges. These are the 3 principal Topicks of Conversation at present.
       My Workmen have this day loaded my Brothers Boat with Horse dung from Bracketts stable. This is the 3d. Freight—the first was 15. Load, the second 12 and this last 11, in all 38 Loads.
      
      
       
        
   
   Friday was the 27th.


       
       
        
   
   That is, stepfather.


       
       
        
   
   This “Brother in Law” has not been certainly identified.


       
       
        
   
   The Ansell Nickerson murder case, an “Affair” in which JA was to be involved as one of Nickerson’s counsel and which remains to this day “misterious.” The Boston Evening Post of 23 Nov. 1772 gives the facts as they were first reported:


        
         
          
           “On Sunday the 15th Current, Captain Joseph Doane, jun. sailed from Chatham Harbour on the Back of Cape Cod, and soon after, viz. about 10 o’Clock in the Forenoon saw a Schooner with a Signal of Distress, and, going on board, found one Man only in her who appeared to be in a great Fright, and gave the following Account.—That the Day before the said Schooner, Thomas Nickerson, Master, sailed from Boston, bound to Chatham—That about 2 o’Clock the next Morning they saw a Topsail Schooner, who brought them to, and sent a Boat on board, and after questioning them returned again—Soon after four Boats with armed Men came back from the Schooner, and the Man who gave the Account fearing he should be Impressed, got over the Stern and held with his Hands by the Taffarill, with his Feet on the Moulding, under the Cabin Windows. That whilst he was thus hanging over the Stern he judges by what he heard that the Master, with his own Brother, and a Brother-in-Law, named Newcomb, were murdered and thrown overboard, and a Boy named Kent, carried away alive, as they said, in order to make Punch for them— That he heard a Talk of burning the Vessel, but it was finally agreed to leave her to drive out to Sea with her Sails standing. That after perpetrating this inhuman Deed they plundered the Vessel of a considerable Quantity of Cash, knocked out the Head of a Barrel of Rum, and after wasting the greatest Part of it, went off with the Money and other Booty; tho’ they left behind a Quarter of fresh Beef & a number of small Stores.—That when they left the Vessel he came upon Deck, he found none of the Crew, but saw the Marks of Blood, and supposes they were murdered.”
          
         
        
        
   
   Nickerson was brought to Boston, examined by the Governor and other officials, and committed to jail pending his trial by a special court of admiralty. Public opinion was soon sharply divided between whigs who, remembering the Corbet case, were willing to believe the British navy was responsible for the atrocity, and tories who, like Hutchinson, found “Every part of [Nickerson’s] account . . . incredible” and thought him guilty of a shocking multiple crime for the sake of “the money which the crew had received at Boston” (Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:300–302).


        
   
   On 16 Dec. the court sat. Nickerson’s counsel, JA and Josiah Quincy Jr., requested and obtained a delay in order to gather further evidence. The trial took place in the summer, extending from 28 July to 6 Aug., and the prisoner, who stoutly maintained his innocence throughout, was found not guilty (Boston Gazette, 9 Aug. 1773).


        
   
   Hutchinson says the verdict was owing to a technicality: Nickerson could be tried in America only for piracy (if for murder, he would have had to be sent to England, where evidence would be impossible to obtain). But four of the eight judges held that in order to prove the piracy, the murders would also have to be proved. Hutchinson did not agree, but the equal division of the judges resulted in acquittal.


        
   
   JA’s civil law authorities and other notes for his argument in the Nickerson case will be found among his legal papers (Adams Papers, Microfilms, Reel No. 185). In his Autobiography he wrote: “I know not to this day what Judgment to form of his Guilt or Innocence. And this doubt I presume was the Principle of Acquittal.” On 30 July 1773 Nickerson signed a promissory note to JA for his legal fees and expenses in the amount of £6 13s. 4d. lawful money. The note remains in the Adams Papers. It is not receipted.


       
      
     